      Case: 3:19-cv-00780-bbc Document #: 19 Filed: 08/24/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN

JENNIFER CONANT CHAMBERS,

                       Plaintiff,

vs.                                             Case No.: 19-cv-780
ANDREW SAUL,
Commissioner of Social Security,

                       Defendant.


                            NOTICE OF APPEAL



     Notice is hereby given that Jennifer Conant Chambers, by her
attorney, Dana W. Duncan, Duncan Disability Law, S.C., plaintiff in the
above named case, hereby appeals to the United States Court of Appeals for
the Seventh Circuit, an order dated July 27, 2020 and the judgment dated July
27, 2020 by Federal District Judge Barbara Crabb which affirmed the decision
of the Defendant, Andrew Saul, Commissioner of Social Security, denying
plaintiff’s application for disability insurance benefits under 42 U.S.C. §§
216(i) and 223.
     Dated this 24th day of August, 2020.


                                            DUNCAN DISABILITY LAW, S.C.
                                            Attorneys for the Plaintiff


                                            /s/ Dana W. Duncan
                                            Dana W. Duncan
                                            State Bar I.D. No.
                                            01008917 555 Birch St
                                            Nekoosa, WI 54457
                                            (715) 423-4000
